PER CURIAM:
Ron Lee Smith appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction of sentence based on Amendment 750 to the U.S. . Sentencing Guidelines Manual (“USSG”) (2010). Because Amendment 750 did not have the effect of lowering Smith’s applicable Guidelines range, we affirm the district court’s order. See USSG § 1B1.10. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.